DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 in the reply filed on 7/28/22 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim..
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical interface device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  1) all the “where” should become “wherein”, in Claim 10, the units (mm) should be spaced from the values (2.5, 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In Claim 1, “an optical fiber optically communicated with the photonic device” is unclear as to its scope. Does the fiber communicate with the photonic device, or is it itself communicated? Is the fiber physical and positively recited or is it a signal? When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
The same applies to Claims 12 and 16 for the “multiplexer/temperature sensor communicated to”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140018792 by Gang in view of US 6898464 to Edell. 

Regarding Claims 1, 8 and 15, Gang teaches an apparatus capable of being used in combination with a computer for sensing biopotentials (par. 3: biopotential detection) comprising: 
a renal denervation catheter (abstract, title: catheter as shown in Fig. 1) comprising: 
a plurality of sensing MOSFET electrodes (abstract, par. 3, 108, Fig. 1: MOSFET arrays 520); 
a corresponding plurality of local amplifiers, each coupled to one of the plurality of sensing electrodes (e.g. par. 90, 177, 184, 186, Fig. 1B, 8A: Each MOSFET has amplifiers, which include capacitors/MOSFET gate such as C1-C3/G and/or amps such as 514); 
a data, control and power circuit coupled to the plurality of local amplifiers (e.g. par. 189: block 530; par. 184, 188, 196, 198, 205, 209: ADC/microcontroller/power regulators 501/536/601-603/607).
Gang does not explicitly disclose a photonic device bidirectionally communicating an electrical signal with the data control and power circuit, an optical fiber optically communicated with the photonic device; where the photonic device bidirectionally communicates an optical signal with the optical fiber; and an optical interface device to provide optical power to the optical fiber and thence to the photonic device and to receive optical signals through the optical fiber from the photonic device, where the optical interface device bidirectionally communicates an electrical data, control and power signal to the computer.
However, Edell teaches an analogous device with a physiological sensor and stimulator (4:39-44; 8:58-67) which includes a photonic device bidirectionally communicating an electrical signal with the data control and power circuit (e.g. 3:49-52, 8:24-67: bidirectional transfer of power and data; Fig. 7: optical transfer of power/data between 701 and 703), an optical fiber optically communicated with the photonic device (10:46-60: power/data transfer through fiber); where the photonic device bidirectionally communicates an optical signal with the optical fiber (3:49-52, 8:24-67); and an optical interface device to provide optical power to the optical fiber and thence to the photonic device and to receive optical signals through the optical fiber from the photonic device (3:49-52, 8:24-67: optical transmitter/receiver 701-703), where the optical interface device bidirectionally communicates an electrical data, control and power signal to the computer (e.g. 3:49-52, 8:17-67: bidirectional power, data and control signal transfer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate optical transfer of power, data and control signals, in a device according to the teachings of Gang, as taught by Edell, as: a) this would only amount to a selection among known, limited, and equivalent options to predictably transfer signals between a sensor/stimulator device inside the body and an external computer, b) Edell teaches that this would be an enhancement in terms of size, weight and interference noise, as compared to conventional wireless communication (e.g. 45-57), and c) using electrical to optical conversion would isolate the front end sensors from back end electrical noise. 

Regarding Claim 3, Gang as modified in claim 1 teaches the apparatus of claim 1 where the optical interface device includes a photodetector to receive optical signals through the optical fiber from the photonic device (e.g. Edell, Fig. 4: photodiode 406).
Regarding Claims 6-7, Gang as modified in claim 1 teaches the apparatus of claim 1 further comprising a catheter cable coupling the optical interface device and the catheter, where the optical fiber is included in the catheter cable, which is MRI compatible and EMI impervious, where only optical signals are communicated within the catheter cable (Edell, 10:46-60: power/data transfer through fiber-optical fibers are MRI and EMI impervious, because they use light to transmit power without electrical conductors and metals).
Regarding Claim 11, Gang as modified in claim 1 teaches the apparatus of claim 1 where the photonic device selectively operates as both a light emitting diode or a photodiode depending on bias control (not that the claim does not require that any hardware in the device is configured to control the bias of the light source to achieve the function. LEDs inherently act as photodiodes “depending on bias control”, and Gang/Edell uses LEDs, as discussed in Claim 1).
Regarding Claim 12, Gang as modified in claim 1 teaches the apparatus of claim 1 where the data, control and power circuit includes a multiplexer communicated to the plurality of electrodes (e.g. par. 200: multiplexor).
Regarding Claim 13, Gang as modified in claim 1 teaches the apparatus of claim 1, wherein the plurality of local amplifiers each have programmable gain (e.g. par. 178, 184, 188).
Regarding Claim 14, Gang as modified in claim 1 teaches the apparatus of claim 1 where the plurality of electrodes sense analog electrical biopotentials and where the data, control and power circuit includes an analog to digital converter to process the electrical biopotentials in digital form (e.g. par. 89: ADC) and where the photonic device communicates the electrical digital bipotential through the optical fiber to the optical interface as optical digital biopotential signals (Edell, 3:49-52, 8:24-67).
Regarding Claim 16, Gang as modified in claim 1 teaches the apparatus of claim 1 further comprising a temperature sensor communicated to the data, control and power circuit (e.g. par. 87: temperature sensing).

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gang/Edell, as applied to Claim 1, and further in view of US 6575965 to Fitch.

Regarding Claim 2, Gang as modified in Claim 1 teaches the apparatus of claim 1, yet does not explicitly disclose where the optical interface device includes a laser to provide optical power to the optical fiber. However, Fitch teaches an analogous optical transceiver for a medical device, which uses a laser to transmit power to the medical device (Fig. 5, 1:65-67;15:5-7: laser for optical link for bi-directional transmission of data, power and control signals). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power transferring laser in the optical link, in a device according to the teachings of Gang/Edell, as taught by Fitch, as this would only amount to a selection among known, limited, and equivalent options to predictably transfer optical power signals, and laser can produce higher powers.
Regarding Claims 4-5, Gang as modified in claim 2 teaches the apparatus of claim 2 where the optical interface device includes a photodetector to receive optical signals through the optical fiber from the photonic device (e.g. Edell, Fig. 4: photodiode 406; ), where the optical interface device includes a digital signal processor to control and communicate with the laser and photodiode, and to communicate with the computer (par. 189: block 530; par. 184, 188, 196, 198, 205, 209: ADC/microcontroller/power regulators 501/536/601-603/607).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 17468460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 22 of 17468460 anticipates Claim 1 of the instant application: 
Regarding Claim 1, Claim 22 of 17468460 teaches an apparatus used in combination with a computer for sensing biopotentials comprising: a catheter (Claim 1: a catheter) comprising: a plurality of sensing electrodes (Claim 1: one or more electrodes provided on or in an electrode region in a most distal portion of the catheter tip; sensing and amplification circuitry communicated with the one or more electrodes); a corresponding plurality of local amplifiers, each coupled to one of the plurality of sensing electrodes (Claim 22: a plurality of amplifier application specific integrated circuits (amp ASIC) coupled to corresponding ones of the plurality of electrodes); a data, control and power circuit coupled to the plurality of local amplifiers (See Claim 22: electrophysiology catheter with amp and light ASIC); and a photonic device bidirectionally communicating an electrical signal with the data, control and power circuit, an optical fiber optically communicated with the photonic device; where the photonic device bidirectionally communicates an optical signal with the optical fiber; and an optical interface device to provide optical power to the optical fiber 72Patent PHA3.PAU.57NEUROKENSIS CORPHUYGENS CATHETERand thence to the photonic device and to receive optical signals through the optical fiber from the photonic device, where the optical interface device bidirectionally communicates an electrical data, control and power signal to the computer (Claim 22 and 1 describe a photonic link with LED, PD optical fiber and light ASIC for bidirectionally communicating photonic signals, which signals contain data, and information for “controlling movement of…the tip”, and implicitly contain energy/power). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8139225 to Zhang, US 2015/0335231 by Van Der Mark, US 10,699,599 to Van Der Mark include teachings as in Edell. 
US 20100160737 by Shachar, and US 20150313501 by Shachar include teachings as in Gang.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792